Title: Charles Yancey to Thomas Jefferson, 26 September 1815
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
             Hopefull Mills 26th September 1815
          
          I think it’s due from me to you to state to you the Reason why the petition to establish a College in Albemarle & appropriate Certain Monies belonging to to Said county to promote Said establishment did not pass through our house I Saw the petition was in your hand writing & Something like a project also which Made me ansious to have a hearing as I espected Notwithstanding your advanced age If a law was made on the proprosed plan it wou’d Receive your aid as to government &c the Gentleman to whom the petition was entrusted gave it to Mr Watson a representative from Louisa County to use his Judgment as to presenting it whose better Judgment was not to present it at So late an hour & finding he was principally relied on I gave way to his Judgment. Should you think proper to present or Send enclosed to me & my colleague &  a bill &c to establish Said College it Shall receive my particular Support I have Seen with Mortification the Neglect of education & have Severely felt the want of it. in hopes that you will again Send forward a project &c I avail myself of this opportunity to assure you I have not nor never Shall forget the debt we owe you for our politit political standing accept my dear Sir of the assurance of my Sincere wish for your present & future happiness Your Mo Ob Sert
          Charles Yancey
        